 OPERATING ENGINEERS, LOCAL 17, 17A, 17BInternational Union of Operating Engineers, Local17, 17A, 17B and Sullivan and Humes andPainters District Council No. 4. Case 3-CD-518January 13, 1981DECISION AND ORDER QUASHINGNOTICE OF HEARINGBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOThis is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended, follow-ing a charge filed by Sullivan and Humes, hereincalled the Employer, alleging that InternationalUnion of Operating Engineers, Local 17, 17A, 17B,herein called the Respondent or Operating Engi-neers, had violated Section 8(b)(4)(D) of the Actby engaging in certain proscribed activity with anobject or forcing or requiring the Employer toassign certain work to its members rather than toemployees represented by Painters District CouncilNo. 4, herein called Intervenor or Painters.Pursuant to notice, a hearing was held beforeHearing Officer Yona Rozen on May 27 and June4, 1980. All parties appeared and were afforded fullopportunity to be heard, to examine and cross-ex-amine witnesses, and to adduce evidence bearingon the issues.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds that they arefree from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPLOYERThe parties stipulated, and we find, that the Em-ployer is a New York corporation with its princi-pal place of business in Buffalo, New York, andhaving a worksite at the Waterfront Hotel where itis the painting subcontractor for the John W.Cowper Company, Inc. During the past 12 months,Sullivan and Humes has furnished services withinNew York State to Cowper, valued in excess of$300,000. John W. Cowper Company, Inc., is aNew York State corporation engaged in generalconstruction contracting and having its principalplace of business in Tonawanda, New York.During the past 12 months John W. Cowper Com-pany, Inc., has purchased and received at its Wa-terfront Hotel site goods and materials valued in254 NLRB No. 9excess of $50,000 directly from points outside theState of New York. The parties also stipulated, andwe find, that the Employer is engaged in com-merce within the meaning of Sectin 2(6) and (7) ofthe Act. Accordingly, we find it will effectuate thepurposes of the Act to assert jurisdiction herein.11. THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that the Op-erating Engineers and Painters are labor organiza-tions within the meaning of Section 2(5) of theAct.111. THE DISPUTEA. Background and Facts of the DisputeIn 1979 Sullivan and Humes was awarded a sub-contract to paint the Waterfront Hotel in Buffalo,New York, by John W. Cowper Company, Inc.,the general contractor.The subcontract between Sullivan and Humesand John W. Cowper required Sullivan and Humesto furnish all labor, material, and equipment; installthe Aristex ceilings; patch the concrete walls; caulkthe concrete walls; prime and seal any wallsthroughout the building; and furnish or install thevinyl wall covering where shown on the drawings.To this end, it was necessary for Sullivan andHumes to use an air compressor to spray the Aris-tex ceiling. The work involving the compressorwas approximately 12 percent of the total timespent on performing the required work. The onlywork involved in attending to the compressor wasto turn it on and off, approximately once and "pos-sibly twice" a day and, on a rare occasion, to makesome repairs.Sullivan and Humes has a collective-bargainingagreement with the Painters, and it employs mem-bers of the Painters. It does not have a collective-bargaining agreement with any other union. Pursu-ant to its collective-bargaining agreement with thePainters, Sullivan and Humes assigned the work ofturning the compressor on and off to one of its em-ployees, a member of the Painters.Sometime after Sullivan and Humes commencedits painting subcontract and work on the compres-sor, Patrick Harrigan, a business agent for the Op-erating Engineers, approached Frederick McAvinn,Cowper's superintendent at the Waterfront Hotel.Harrigan claimed the work of operating the com-pressor on behalf of the Operating Engineers anddemanded that an operating engineer be assigned tothe compressor.' According to McAvinn, HarriganI Cowper is a member of the Construction Industry Employers' Asso-ciation (CIEA) and, therefore, bound by the Operating Engineers' collec-Continued71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDinsisted that it was an Operating Engineer'sjob and he inferred that if we didn't put anOperating Engineer on it, there might possiblybe, well, walking the street, as he put it.Harrigan then spoke with James Maloney, thelabor relations manager and project manager ofCowper. According to Maloney, Harrigan againdemanded the work and stated thatif we did not have an Operator on the com-pressor, that they would be out on the streeton Monday.After these statements were made, Cowper as-signed an operating engineer to the compressor.Harrigan testified that he did not threaten to strikeimmediately, but that he told McAvinn that ifCowper did not assign an operating engineer thiswould be a strike issue in the next contract negotia-tions.B. The Work in DisputeThe work in dispute involves the operation ofthe air compressor to spray the Aristex ceiling atthe Waterfront Hotel project.C. The Contentions of the PartiesThe Employer contends that the work in disputeshould be awarded to the employees representedby the Painters because of the collective-bargainingagreement between the Employer and the Painters,employer preference and past practice, relative effi-ciency, and prior Board decisions.The Employer also contends that the OperatingEngineers' business agent threatened to call a strikeif an operating engineer was not assigned the workand that there is no agreed-upon method for thevoluntary adjustment of the dispute. Thus, while itis undisputed that all parties have agreed in theirrespective collective-bargaining agreements and in-terunion agreements to be bound by an award ofthe Impartial Jurisdictional Dispute Board (IJDB),when the Painters submitted the dispute to theIJDB, the Operating Engineers refused to partici-pate. In any event, according to the Employer, theIJDB is no longer available to resolve the dispute,since the project has been completed, and theIJDB does not decide disputes on completed pro-jects. Finally, because of the asserted frequency ofdisputes about operation of the compressor, theEmployer requests a broad order encompassing allcompressor work within the Operating Engineers'geographical jurisdiction.tive-bargaining agreement with the CIEA. Sec. 3 of this agreement pro-vides in relevant part:The operation of compressors on sandblasting and gunniting on oldor new work is the work of the Operating Engineer.The Painters, like the Employer, argues that thejurisdictional factors weigh in favor of an award tothe employees it represents. It reiterates that it sub-mitted the dispute to the IJDB, but the OperatingEngineers refused to participate.The Operating Engineers contends that the dis-pute is not jurisdictional, but rather a contractualone between Cowper and the Operating Engineers.It also argues, as the other parties concede, that theparties have agreed upon a method for the volun-tary adjustment of the dispute, and that thereforethe Board is without authority to proceed with thedispute.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied both that there is reason-able cause to believe that Section 8(b)(4)(D) hasbeen violated and that the parties have not agreedupon a method for the voluntary adjustment of thedispute.The Operating Engineers contends that anagreed-upon method for the voluntary resolution ofthe dispute exists, and that the failure or refusal ofthe parties to submit the dispute does not satisfythe requirements of Section 10(k). We agree.First, there is no issue here as to whether all ofthe parties have agreed to submit jurisdictional dis-putes to the IJDB, since, at the hearing, the partiesall stated that, under their respective collective-bar-gaining agreements and contracts, they had agreedto use the IJDB. Accordingly, we find that anagreed-upon method exists for the voluntary ad-justment of the dispute.Second, this finding is not affected by the failureand/or refusal of the parties to use the IJDB pro-cedure. In United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Indus-try of the United States and Canada, Local UnionNo. 447, AFL-CIO (Capitol Air Conditioning, Inc.),224 NLRB 985 (1976), we held that the Board didnot have authority to resolve the dispute where theparties had agreed to submit jurisdictional disputesto the IJDB, but had not done so. Here, the recordshows that, although the Painters made a prelimi-nary submission to the IJDB, the parties have madeno effort to obtain a final resolution before theIDJB of the dispute on its merits. Thus, the partiesstill have available to them a voluntary method forresolution of the dispute. Accordingly, we refuse todecide the dispute.The Employer also contends that the require-ments of Section 10(k) are met since the project in-volving the disputed work has been completed, andunder IJDB rules, the IJDB will not resolve dis-72 OPERATING ENGINEERS, LOCAL 17, 17A, 17Bputes on completed projects. Without passing onthis contention, we note that there has been noIJDB ruling to this effect. Under Capitol Air Condi-tioning, 224 NLRB at 988, the Employer is there-fore without standing to raise this claim. Accord-ingly, since all parties are bound to submit this dis-pute to the IJDB, we shall quash the notice ofhearing issued herein.ORDERIt is hereby ordered that the notice of hearingissued in this proceeding be, and it hereby is,quashed.MEMBER JENKINS, dissenting:For the reasons fully set forth in my dissent inCapitol Air Conditioning, Inc., supra, the decisionrelied on by my colleagues in the majority, I wouldproceed to determine the dispute. Here, as in Cap-itol Air Conditioning, the quashing of the notice ofhearing leaves the Employer trapped without re-course between the disputing unions. In my view,this result is contrary to the purpose of Sections10(k) and 8(b)(4)(D) of the Act. I, therefore, re-spectfully dissent.73